DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a method for faxing, comprising: sending, from a first connector at a user's site to a first service deployed at a remote location, a first request to send a first fax, wherein the first request includes a first document and a first destination telephone number, and wherein the first request initiates the first service to send the first fax from the remote location to the first destination telephone number over a publicly switched telephone network (PSTN) via the first service; and sending, from the first connector to the first service deployed at the remote location, a second request to send a second fax, wherein the second request includes a second document and a second destination telephone number, and wherein the second request initiates the first service to send the second fax from the remote location to a second fax connector over a computer network based on a determination 
Lee (US 2009/0316182) in paragraphs [0032]-[0033] shows The fax machine connector 121 connects to the fax machine 130a, receives and captures a document transmitted from the fax machine 130a to another fax device, and transfers fax data received via a PSTN 140 to the fax machine 130a. The PSTN connector 122 transmits and receives fax data via the PSTN 140. Lee’182 do not include all the detailed combined limitations included in the claim including a sending, from a first connector at a user's site to a first service deployed at a remote location, a first request to send a first fax, wherein the first request includes a first document and a first destination telephone number, and wherein the first request initiates the first service to send the first fax from the remote location to the first destination telephone number over a publicly switched telephone network (PSTN) via the first service; and sending, from the first connector to the first service deployed at the remote location, a second request to send a second fax, wherein the second request includes a second document and a second destination telephone number, and wherein the second request initiates the first service to send the second fax from the remote location to a second fax connector over a computer 
Bristow et al. (US 5841843) in column 2, lines 15-27 shows the facsimile forwarding device has a first connector connecting the facsimile forwarding device to an external telephone line to receive facsimile data and a second connector connecting the facsimile forwarding device to a destination device. The facsimile forwarding phone system also includes circuitry to simulate a public switched telephone network (PSTN) line between the facsimile forwarding device and the destination device and a ring generator for generating a ring signal over the simulated line. Bristow do not include all the detailed combined limitations included in the claim including a sending, from a first connector at a user's site to a first service deployed at a remote location, a first request to send a first fax, wherein the first request includes a first document and a first destination telephone number, and wherein the first request initiates the first service to send the first fax from the remote location to the first destination telephone number over a publicly switched telephone network (PSTN) via the first service; and sending, from the first connector to the first service deployed at the remote location, a second request to send a second fax, wherein the 
  

	Nishiyama (US 2012/0147436 A1) shows in Figures 1 and 3 and paragraphs [0028], [0038], [0066], fax system with an address book showing usage history table for transmission processing. Nishiyama do not include all the detailed combined limitations included in the claim including a sending, from a first connector at a user's site to a first service deployed at a remote location, a first request to send a first fax, wherein the first request includes a first document and a first destination telephone number, and wherein the first request initiates the first service to send the first fax from the remote location to the first destination telephone number over a publicly switched telephone network (PSTN) via the first service; and sending, from the first connector to the first service deployed at the remote location, a second request to send a second fax, wherein the second request includes a second document and a second destination telephone 
Bashoura (US 5862202) shows in Columns 2, Lines 35-40 and 55-61, Column 3, Lines 55-67 and Column 4 lines 13-20, Figure 2 and 5 a fax routing system including a table 7 containing a plurality of records including telephone numbers and corresponding internet addresses so that a fax can be addressed accordingly. Bashoura do not include all the detailed combined limitations included in the claim including a sending, from a first connector at a user's site to a first service deployed at a remote location, a first request to send a first fax, wherein the first request includes a first document and a first destination telephone number, and wherein the first request initiates the first service to send the first fax from the remote location to the first destination telephone number over a publicly switched telephone network (PSTN) via the first service; and sending, from the first connector to the first service deployed at the remote location, a second request to send a second fax, wherein the second request includes a second document and a second destination telephone number, and 
Konsella (US 2005/0270558) in paragraphs [0020], [0027], [0031]-[0033], a fax connection module 116 includes a connection to a PSTN and/or a private telephone network, a first device 205 receiving a fax number of a destination fax machine and an associated document. Konsella do not include all the detailed combined limitations included in the claim including a sending, from a first connector at a user's site to a first service deployed at a remote location, a first request to send a first fax, wherein the first request includes a first document and a first destination telephone number, and wherein the first request initiates the first service to send the first fax from the remote location to the first destination telephone number over a publicly switched telephone network (PSTN) via the first service; and sending, from the first connector to the first service deployed at the remote location, a second request to send a second fax, wherein the second request includes a second document and a second destination telephone number, and wherein the second request initiates the first 
Lee (US 2009/0323100) shows in paragraphs [0049]-[0051], a PSTN interface unit 110 receives first fax data from an external source via a PSTN, wherein the PSTN interface unit 110 may output fax data that is to be transmitted to the outside via the PSTN. Lee do not include all the detailed combined limitations included in the claim including a sending, from a first connector at a user's site to a first service deployed at a remote location, a first request to send a first fax, wherein the first request includes a first document and a first destination telephone number, and wherein the first request initiates the first service to send the first fax from the remote location to the first destination telephone number over a publicly switched telephone network (PSTN) via the first service; and sending, from the first connector to the first service deployed at the remote location, a second request to send a second fax, wherein the second request includes a second document and a second destination telephone number, and wherein the second request initiates the first service to send the second fax from the remote location to a second fax connector over a computer .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675